Citation Nr: 1500302	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-05 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a respiratory condition, to include as due to an undiagnosed illness based on Persian Gulf War service.

2. Entitlement to service connection for a respiratory condition, to include as due to an undiagnosed illness based on Persian Gulf War service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1989 to February 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  


FINDINGS OF FACT

1. An October 2005 rating decision denied the Veteran's claim to reopen the issue of entitlement to service connection for a respiratory condition claimed as due to an undiagnosed illness.  The Veteran did not file a notice of disagreement. 

2. Evidence received since the October 2005 rating decision is not cumulative of the evidence of record at the time of the last prior denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for respiratory condition and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. The evidence is at least in relative equipoise as to whether the post-service diagnosis of reactive airway disease is attributable to the Veteran's service.


CONCLUSIONS OF LAW

1. The October 2005 rating decision that denied the Veteran's claim to reopen the issue of entitlement to service connection for a respiratory condition claimed as due to an undiagnosed illness is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2. Evidence received since the October 2005 rating decision, in connection with Veteran's claim of entitlement to service connection for a respiratory condition, is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for reactive airway disease have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the claims addressed below have been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.

The RO denied the Veteran's initial claim of service connection for a respiratory condition as due to an undiagnosed illness in a February 1998 rating decision because there was a known clinical diagnosis and that currently diagnosed condition was not related to his service.  

The RO most recently denied the Veteran's claim to reopen the issue of entitlement to service connection for a respiratory condition, claimed as due to an undiagnosed illness, in an October 2005 rating decision.  The Veteran did not file a notice of disagreement in regards to this rating decision.  Therefore, the October 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the October 2005 rating decision includes, VA treatment records, a VA examination report, and an RO hearing transcript.  Significantly, one of the VA treatment records, a September 2010 Persian Gulf Registry Exam, includes a medical opinion that there is a relationship between the Veteran's chemical exposure during service and his present respiratory condition.  

Therefore, the Board concludes that the Persian Gulf Registry Exam is new and material with respect to the issue of service connection for a respiratory condition.  The evidence is new as it has not previously been included in the record.  This evidence is material as it relates to an unestablished fact necessary to substantiate the claim, namely evidence of a possible etiology of the Veteran's respiratory condition.  Furthermore, this evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for a respiratory condition must be reopened.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Board finds that the record establishes the presence of a current disability.  The Veteran was first assessed with reactive airway disease in 1996.  February 1996 Dr. J.D.B. Treatment Note.  As of the Veteran's most recent VA examination he continues to have a diagnosis of reactive airway disease.  October 2010 VA Examination Report.  

The Board also finds that, even though the Veteran's service treatment records are no longer available, an in-service injury is established.  The Veteran had service in Southwest Asia during the Persian Gulf War; the Board concedes environmental exposures as an in-service injury to his respiratory system.  DD Form 214, DD Form 215.  The concession is further supported by the Veteran testimony that he was exposed to hazards such as burning oil fields while in Southwest Asia.  May 2012 RO Hearing Transcript.

The remaining issue therefore is whether there is competent and credible evidence of a nexus, or link, between the Veteran's reactive airway disease and his in-service exposure to environmental hazards.  

A September 2010 VA treatment note titled Persian Gulf Registry Exam discusses the Veteran's reactive airway disease.  The VA physician who authored the note first describes the Veteran's exposure to environmental hazards while serving in the Persian Gulf region.  The VA physician then opines "that there is more likely than not a relationship between the chemical exposures from burning oil fields and/or burning trash and feces and the development of reactive airway disease in this veteran."

In October 2010 the Veteran was provided a VA respiratory examination.  The VA examiner concluded that the Veteran's reactive airway disease is less likely than not a result of his military service.  This conclusion was based on a literature review that discovered that reactive airway dysfunction often begins after exposure to inhaled agents at the workplace and the fact that, post-service, the Veteran worked at a cement plant for one-year and a tire re-treading business for five years.  Additional mention was made of Veterans "relatively short term exposure" to environmental hazards while in Southwest Asia, the fact he was not diagnosed with any type of reactive airway disease until five years after exposure, and the documentation that "the Veteran had exacerbations at work due to exposure to various substances and that he was better when he wasn't at work."

Taking into consideration the evidence of record, the Board finds the evidence is at least in relative equipoise in regards to whether Veteran's reactive airway disease is related to service.  The Board is aware, as the October 2010 VA examiner has pointed out, the September 2010 Persian Gulf Registry Exam did not expressly address the Veteran's post-service occupational chemical exposure and the Veteran's allergy history.  Nevertheless, the Board finds that such omissions do not undermine the opinion to such an extent that the evidence of record is no longer at least in equipoise.

In sum, the Veteran has a current diagnosis of reactive airway disease.  The Board has conceded environmental exposures as an in-service injury to his respiratory system.  The board further finds that the evidence as to a link between the Veteran's reactive airway disease and in-service environmental exposure is at least in relative equipoise.  Based on this evidence, the Board finds that the Veteran's reactive airway disease is related to his service.  In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for reactive airway disease have been met.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a respiratory condition, to include as due to undiagnosed illness based on Persian Gulf War service, is reopened

Service connection for reactive airway disease is granted.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


